        Case 5:20-cv-03639-EJD Document 100-8 Filed 09/29/20 Page 1 of 2



 1   Dennis J. Stewart (SBN 99152)
     GUSTAFSON GLUEK PLLC
 2   600 B Street
     17th Floor
 3   San Diego, CA 92101
     Telephone: (619) 595-3299
 4   dstewart@gustafsongluek.com
 5
     Attorney for Plaintiff Jim Riley
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
     DANIEL HIGHTOWER, and those similarly     Case No. 5:20-cv-03639-EJD
10
     situated,
                                               [PROPOSED] ORDER GRANTING
11                                             ADMINISTRATIVE MOTION TO
            Plaintiffs,
                                               CONSIDER WHETHER CASES SHOULD
12                                             BE RELATED
                            v.
13                                             Related Cases:
     CELESTRON ACQUISITION, LLC, SYNTA         Riley et al. v. Celestron Acquisition LLC et al.,
14   CANADA INT’L ENTERPRISES LTD.,            Case No.: 3:20-cv-06527
     SKYWATCHER USA, SKY-WATCHER               Sigurd Murphy et al. v. Celestron Acquisition
15   CANADA, SW TECHNOLOGY CORP.,              LLC, et al., Case No. 5:20-cv-04049
     OLIVON MANUFACTURING CO. LTD.,            Spectrum Scientifics LLC, et al. v. Celestron
16   OLIVON USA, LLC, COREY LEE, SYLVIA        Acquisition LLC, et al., Case No. 5:20-cv-
     SHEN, JEAN SHEN, JOSEPH LUPICA,           03642
17   DAVE ANDERSON, LAURENCE HUEN,             Brewer at al. v. Celestron Acquisition LLC, et
     and DOES 1-50,                            al., Case No. 5:20-cv-04823
18                                             Kaufman v. Celestron Acquisition, LLC et al.,
            Defendants.                        Case No. 5:20-cv-05285
19

20

21

22

23

24

25

26

27

28

       [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO CONSIDER
                     WHETHER CASES SHOULD BE RELATED
        Case 5:20-cv-03639-EJD Document 100-8 Filed 09/29/20 Page 2 of 2



 1           The Court, having considered all of the papers and pleadings on file, and good cause
 2   appearing, HEREBY GRANTS Plaintiff Jim Riley’s administrative motion to relate. The Court
 3
     finds that the action styled Riley et al. v. Celestron Acquisition LLC et al., Case No.: 3:20-cv-
 4
     06527 (the “Riley Action”) concerns substantially the same parties, property, transaction or
 5
     events as those at issue in this action, and further finds that it appears likely there will be an
 6

 7   unduly burdensome duplication of labor and expense or conflicting results if this action and the

 8   Riley Action are conducted before different judges.

 9           Therefore, good cause appearing, the Court GRANTS Plaintiff’s motion to relate the
10
     Riley Action to this action. The Clerk of the Court shall reassign the Riley Action as set forth in
11
     Civil Local Rule 3-12(f)(3).
12

13   IT IS SO ORDERED.
14
     DATED:                                                By:__________________________
15                                                            Hon. Edward J. Davila
16                                                            United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO CONSIDER
     WHETHER CASES SHOULD BE RELATED
                                    1
